Citation Nr: 1542251	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-33 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a low back strain prior to September 21, 2012.

2.  Entitlement to an evaluation in excess of 10 percent for a low back strain since September 21, 2012.

3.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia prior to September 21, 2012.

4.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia since September 21, 2012.

5.  Entitlement to an evaluation in excess of 10 percent for post operative residuals of a left knee injury prior to September 21, 2012.  

6.  Entitlement to an evaluation in excess of 10 percent for post operative residuals of a left knee injury since September 21, 2012.  

7.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was certified to the Board by the Atlanta, Georgia RO.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).

The Veteran, through counsel, withdrew his request for a Travel Board hearing scheduled for July 2015.  See July 2015 Correspondence. 

The issue of entitlement to service connection for lower extremity radiculopathy secondary to a low back strain has been raised by the record in the February 2009 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Prior to September 21, 2012, the Veteran's low back strain was manifested by an antalgic gait, but not by either favorable ankylosis of the entire thoracolumbar spine, or forward flexion less than 31 degrees.

2.  Prior to September 21, 2012, the Veteran's right knee chondromalacia was not manifested by moderate recurrent subluxation or lateral instability.  

3.  Prior to September 21, 2012, the Veteran's post operative residuals of a left knee injury, were not manifested by moderate recurrent subluxation or lateral instability.  

4.  The Veteran was scheduled for a VA examination in relation to his claims on September 21, 2014, but he failed to report for that examination and he has not shown good cause for doing so.

CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no greater, for a low back strain were met prior to September 21, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2015).

2.  The criteria for an evaluation in excess of 10 percent for right knee chondromalacia were not met prior to September 21, 2012.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5257, 5260, 5261 (2015).

3.  The criteria for an evaluation in excess of 10 percent for post operative residuals of a left knee injury were not met prior to September 21, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5257, 5260, 5261.

4.  Entitlement to increased ratings for a low back strain, right knee chondromalacia, and post operative residuals of a left knee strain since September 21, 2012 is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655 (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been provided notice of the elements necessary to support his claims.  There has been no allegation of any notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Indeed, the Veteran is represented by legal counsel who is well versed in VA law, and who clearly knows the types of evidence required and the distribution of the responsibilities in obtaining such evidence.  No argument has been made to the Board as to any deficiency by VA in complying with VCAA provisions.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the service treatment records, and all post-service medical treatment records identified by the Veteran have been obtained.  The Veteran was provided a VA examination to evaluate his low back and knee disorders, and a second examination was scheduled for September 21, 2012, but the appellant failed to appear.  Hence, as the VA examination reviews the Veteran's pertinent medical history and provides a discussion of symptomatology relevant to the disabilities on appeal, and as it is the Veteran's duty to keep VA aware of his whereabouts and to report for scheduled examinations, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.655 (2015); Hyson v. Brown, 5 Vet. App. 262, 265 (1993)..

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

I.  Low back strain

The Veteran's low back strain is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to a lumbosacral strain.  The Veteran asserts that a higher evaluation is warranted throughout the appeal period.

For Diagnostic Codes 5235-5243 (diseases and injuries of the spine), a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward thoracolumbar flexion is zero to 90 degrees, and extension, bilateral lateral flexion, and bilateral lateral rotation are each from zero to 30 degrees. 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243, Note (2). 

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Increased evaluation for a low back strain prior to September 21, 2012.

Having considered the evidence of record, the Board finds that a 20 percent rating is warranted for the appellant's low back strain, but that the evidence preponderates against entitlement to a 40 percent evaluation for his low back strain at any point for this period of the appeal.  

In this regard, prior to September 21, 2012, the Veteran's low back strain was manifested by subjective complaints of pain, particularly during physical activity.  Objective evidence of record indicates a decrease in the range of lumbar motion without ankylosis.  Specifically, a February 2009 VA examination noted the Veteran's complaint of progressively worse low back pain, with radiating pain to the lower extremities.  (The Board notes that the appellant is not currently service connected for either an intervertebral disc syndrome.  Hence, the Board cannot consider the nature and extent of any radiculopathy.  Still, as noted in the introduction above, the complaint and finding of lumbar radiculopathy is referred to the RO for appropriate consideration of a claim of entitlement to service connection that disorder secondary to the strain.)  Physical examination revealed the appellant to walk with an antalgic gait.  Forward lumbar flexion was from zero to 70 degrees, with pain between 60 and 70 degrees; extension was from zero to 10 degrees, with pain occurring throughout; and lateral flexion and rotation were from zero to 20 degrees bilaterally.  The combined range of motion totaled 160 degrees.  No additional limitation of motion was found due to fatigue, weakness, or lack of endurance.  Repetitive motion revealed no additional limitation in functional motion.  No muscle spasm or guarding, or abnormal spinal contour was noted.  The examiner opined that, because the Veteran was not having a flare up at the time of the examination, it would be speculative to state what degree of limitation of motion would be present during a flare. 

Other records generated during the appeal period reveal conservative treatment to the low back in 2009.  The Veteran complained of low back pain in January 2009 and stated he took over-the-counter medication (Motrin).  In February 2009, he walked with a steady gait.  X-rays showed mild arthritis and possible mild disc space narrowing at L5-S1.  In March 2009, he continued to have low back pain and was advised to lose weight and avoid heavy lifting.  In July 2009, the Veteran had no lower back tenderness and he was advised to continue working on weight loss.  

Applying the general rating formula, the evidence demonstrates the Veteran is not entitled to an evaluation greater than 10 percent for low back strain at any point prior to September 21, 2012 based on limitation of motion.  There is no competent medical evidence that forward flexion of the lumbar spine is less than 61 degrees, or that the combined range of lumbar motion is limited to less than 121 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Significantly, however, the appellant walked with an antalgic gait.  By definition an antalgic gait is a gait that develops to avoid pain while walking.  More specifically, the stance phase of the gait is abnormally shortened relative to the swing phase.  Such a gait is a good indication of pain with weight bearing.  See generally, Dorland's Illustrated Medical Dictionary 747 (30th ed. 2003).  While there is neither evidence of muscle spasm or guarding, nor evidence of an abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis, the Board will resolve reasonable doubt and assign a 20 percent rating for the period prior to September 21, 2012.  

The Board finds, however, no basis to assign a 40 percent rating.  At no time did the Veteran ever demonstrate forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Given that fact, entitlement to an evaluation in excess of 20 percent must be denied.  

The Board acknowledges the Veteran's complaints of painful motion.  See, e.g., February 2009 VA examination report.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than those levels discussed above and, as such, does not serve as a basis for an evaluation in excess of 20 percent for manifestations of a lumbar strain.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system").

II.  Right and Left Knee

The Veteran's right knee chondromalacia and post operative residuals of a left knee injury are each evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to subluxation and/or instability of the knee.  The Veteran filed a request for an increased rating in January 2009, and the evaluations of 10 percent for each knee were continued in March 2009.  The Veteran asserts a higher evaluation is warranted throughout the appeal period.

Diagnostic Code 5257 evaluates a knee disorder based on the nature and extent of any recurrent subluxation or lateral instability of a knee.  A 10 percent rating is assigned where there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned where there is moderate recurrent subluxation or lateral instability.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

VAOPGCPREC 23-97 specifies that, for a knee disorder already rated under Diagnostic Code 5257, a Veteran could have an additional disability justifying a separate rating if there is arthritis and a limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  In this case, the Veteran is not service connected for arthritis in either knee.  Hence, a separate rating based on limitation of motion is not in order in this case.   

Increased evaluation prior to September 21, 2012.

Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for either his right or left knee disabilities at any point during the appeal period prior to July 25, 2009.  The Veteran's right and left knee disabilities were manifested during this stage of the appeal by subjective complaints of pain and difficulty walking, and objective evidence of arthritis by X-ray findings.  Again, however, the appellant is not service connected for arthritis.  

During a February 2009 VA examination, the Veteran complained of stiffness, weakness, and occasional swelling.  He denied instability, subluxation or dislocation.  The Veteran stated his knee pain is aggravated by walking, sitting and physical activity.  A physical examination revealed bilateral range of motion from 130 degrees (flexion) to zero degrees (extension).  Patellar grind was present on the left knee only.  The Veteran walked with an antalgic gait.  There was no objective evidence of either subluxation or lateral instability reported.

Other records generated during this period include conservative treatment to both knees in 2009.  In January 2009, the Veteran complained of bilateral knee pain.  He took over-the-counter medication (Motrin).  In February 2009, he walked with a steady gait.  He continued to complain of pain in both knees which occasionally required the use of a cane.  X-rays revealed bilateral mild osteoarthritis.  On the left there was possible slight medial compartment joint space narrowing.   No gross changes were noted in comparison to January 2005 X-ray findings.  In March 2009, the Veteran was advised to lose weight and avoid heavy lifting to avoid strain on his knees.  In July 2009, the Veteran had a coordinated and smooth gait, with mild left knee crepitus.  

Based on the evidence of record, an evaluation in excess of 10 percent is not warranted at any point prior to September 21, 2012.  Despite the Veteran's subjective complaints, there is no objective evidence of compensable subluxation or lateral instability in either knee.  The Board acknowledges the Veteran's subjective reports of painful range of motion.  However, the objective evidence of record indicates such pain does not cause either moderate subluxation or moderate lateral instability in either joint.  As such, the preponderance of the evidence is against entitlement to an increased evaluation for either knee.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application at any time prior to September 21, 2012.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

III.  All disabilities since September 21, 2012

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase the claim shall be denied. 38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 .

In this case, the claims on appeal are not original claims for compensation as contemplated by the operative VA regulations.  The record reflects that the Veteran was notified by mail that he was going to be scheduled for an examination of the disorders at issue on September 21, 2012.  The record reflects that the Veteran failed to report for that VA examination, and failed to provide VA with good cause for his absence (a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399   (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  The Board further notes that while the mail notifying the Veteran of the examination was returned as deliverable, numerous other pieces of correspondence were likewise returned as undeliverable, and in July 2015 the appellant's counsel reported that he has been unable to contact the appellant and his mail to the Veteran is also being returned as undeliverable.  

The United States Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Here, a VA examination was needed to properly adjudicate the claims since September 21, 2012.  The Veteran was scheduled for such an examination and did not appear.  The claim on appeal is not an original compensation claim and it cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claims since September 21, 2012 must be denied pursuant to the operative regulation. 38 C.F.R. § 3.655(b).

IV.  Final considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-scheduler basis.  VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Board finds that the rating criteria adequately contemplate the symptomatology associated with the Veteran's service-connected low back and bilateral knee disabilities, to include subjective pain, limitations of motion, stiffness, weakness, altered gait, and difficulty performing physical activities.  The Veteran does not have any symptoms that are unusual or are different from those contemplated by the schedular criteria.  Thus, the Board need not determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Whether looking at one disability or the combined effects of all of the service-connected disabilities, the Board finds that referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  While the Veteran's service-connected disabilities arguably limit his ability to work, a marked interference with employment above that already accounted for by the currently assigned combined disability ratings is not present.  No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements.  Simply put, the Veteran's service-connected disabilities do not present an exceptional or unusual disability picture.  


ORDER

Entitlement to a 20 percent evaluation a low back strain is granted for the period prior to September 21, 2012 subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia is denied.

Entitlement to an evaluation in excess of 10 percent for post operative residuals of a left knee injury is denied.


REMAND

Entitlement to total disability rating based upon individual unemployability is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran specifically claims his service-connected disabilities prevent him from working more than a couple days per week on average.  See February 2009 VA Examination.  However, to date, this aspect of the Veteran's claim has not been addressed by the AOJ, including providing the Veteran notice regarding the evidence necessary to support a claim for total disability evaluation based on individual unemployability due to service connected disorders.

Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development of the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

2. After completing the above, and any other development deemed necessary, adjudicate the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders based on the entirety of the evidence.  If the benefit sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


